DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on September 12, 2022, have been fully considered. Objections to the specification have been withdrawn, with the exception noted below.
3.	Applicant's arguments with respect to objections to claims 2, 8-9, 12, 18-19, 22, 26-27, and 29  have been considered and are persuasive. Objections to claims 2, 8-9, 12, 18-19, 22, 26-27, and 29  have been withdrawn, with the exceptions noted below.
4.	Applicant’s arguments regarding rejection of claims 1-31, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Ryu ‘825 (US 2020/0313825) to clearly teach the amended limitations in claims 1-31.
Claim Objections
5.	Claims 28 and 31 are objected to because of the following informalities:  
Examiner suggests replacing “a first set of one or more sidelink feedback channel resource” in claim 28 (line 9-10) with - - a first set of one or more sidelink feedback channel resources - -.   
Claim 31 (line 1-2) recites “the instructions to perform the inter-UE communications” and it should be - - instructions to perform the inter-UE communications - -, as “the instructions to perform the inter-UE communications” lacks antecedent basis.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, 8-13, 15, 18-23, 25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘255 (US 2020/0196255, “Cheng ‘255”), in view of Ryu ‘825 (US 2020/0313825, “Ryu ‘825”).
Regarding claims 1 and 21, Cheng ‘255 discloses an apparatus for wireless communication at a first user equipment (UE) (FIG. 9, para 129; node 900 that is a UE), comprising:
a processor (FIG. 9; processor 928);
memory coupled with the processor (FIG. 9; memory 934); and
instructions stored in the memory and executable by the processor (FIG. 9, para 133; memory stores instructions executable by the processor to perform functions) to cause the apparatus to:
receive sidelink communications from a second UE via a sidelink channel (FIG. 4, para 3, 6, and 70; UE receives sidelink communications via a physical sidelink shared channel (PSSCH), where sidelink communication is direct communication between two UEs; thus, the UE receives sidelink communications via a sidelink channel from another UE);
transmit a feedback message to the second UE via a sidelink feedback channel using a first resource configuration that indicates a first set of one or more sidelink feedback channel resources (para 6 and 55; sidelink feedback control information (SFCI) includes HARQ feedback and channel state information (CSI), where SFCI is transmitted by RX UE to TX UE over PSFCH, and where SFCI resource configuration is indicated by the TX UE; thus, HARQ feedback is transmitted by the RX UE to the TX UE via PSFCH using a SFCI resource configuration indicated by the TX UE),
the feedback message being based at least in part on the sidelink communications (FIG. 4, para 6 and 70; the UE transmits HARQ feedback corresponding to the sidelink communications via a physical sidelink feedback channel (PSFCH), where the HARQ feedback indicates to the other UE whether reception of the sidelink data in the PSSCH is successful).
However, Cheng ‘255 does not specifically disclose perform inter-UE coordination via the sidelink feedback channel using a second resource configuration of the sidelink feedback channel, wherein the second resource configuration indicates a second set of one or more sidelink feedback channel resources.
Ryu ‘825 teaches perform inter-UE coordination via the sidelink feedback channel using a second resource configuration of the sidelink feedback channel (FIGS. 4 and 6, para 48-49, 92-93, 103, 111, and 126; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal, using a PSFCH resource configuration provided by a base station through system information),
wherein the second resource configuration indicates a second set of one or more sidelink feedback channel resources (FIG. 6, para 103 and 111; PSFCH resource configuration includes time/frequency/code resource configuration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng ‘255’s apparatus for wireless communication at a first UE that receives sidelink communications from a second UE, to include Ryu ‘825’s PSFCH resource configuration that includes time/frequency/code resource configuration information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 11 and 28, Cheng ‘255 discloses an apparatus for wireless communication at a first user equipment (UE) (FIG. 9, para 129; node 900 that is a UE), comprising: 
a processor (FIG. 9; processor 928); 
memory coupled with the processor (FIG. 9; memory 934); and
instructions stored in the memory and executable by the processor (FIG. 9, para 133; memory stores instructions executable by the processor to perform functions) to cause the apparatus to:
transmit sidelink communications to a second UE via a sidelink channel (FIG. 4, para 3, 6, and 70; UE transmits sidelink communications via a physical sidelink shared channel (PSSCH), where sidelink communication is direct communication between two UEs; thus, the UE transmits sidelink data communications via a sidelink channel to another UE);
receive a feedback message from the second UE via a sidelink feedback channel using a first resource configuration that indicates a first set of one or more sidelink feedback channel resource (para 6 and 55; sidelink feedback control information (SFCI) includes HARQ feedback and channel state information (CSI), where SFCI is transmitted by RX UE to TX UE over PSFCH, and where SFCI resource configuration is indicated by the TX UE; thus, HARQ feedback is transmitted by the RX UE to the TX UE via PSFCH using a SFCI resource configuration indicated by the TX UE),
the feedback message based at least in part on the sidelink communications (FIG. 4, para 6 and 70; the UE receives HARQ feedback corresponding to the sidelink communications via a physical sidelink feedback channel (PSFCH), where the HARQ feedback is sent by the other UE to indicate whether reception of the sidelink data in the PSSCH is successful).
However, Cheng ‘255 does not specifically disclose perform inter-UE coordination via the sidelink feedback channel using a second resource configuration of the sidelink feedback channel, wherein the second resource configuration indicates a second set of one or more sidelink feedback channel resources.
Ryu ‘825 teaches perform inter-UE coordination via the sidelink feedback channel using a second resource configuration of the sidelink feedback channel (FIGS. 4 and 6, para 48-49, 92-93, 103, 111, and 126; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal, using a PSFCH resource configuration provided by a base station through system information),
wherein the second resource configuration indicates a second set of one or more sidelink feedback channel resources (FIG. 6, para 103 and 111; PSFCH resource configuration includes time/frequency/code resource configuration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng ‘255’s apparatus for wireless communication at a first UE that transmits sidelink communications to a second UE, to include Ryu ‘825’s PSFCH resource configuration that includes time/frequency/code resource configuration information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 2 and 22, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1 and 21, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive an indication that the inter-UE coordination will be performed via the sidelink feedback channel using the second resource configuration (FIGS. 4 and 6, para 48-49, 92-93, 103, 111, and 126; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal, using a PSFCH resource configuration the UEs receive from a base station through system information; thus, indication is received that inter-UE coordination will be performed via the sidelink feedback channel PSFCH using a PSFCH resource configuration). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 3 and 23, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1 and 21, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive a signal, configuring the second resource configuration (FIG. 6, para 103, 111, and 126; UEs receive PSFCH resource configuration from the base station through system information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s PSFCH resource configuration UEs receive from the base station. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 5 and 25, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1 and 21, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit the feedback message via the sidelink feedback channel separately from the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes ACK/NACK feedback information and a DMRS sidelink reference signal; thus, ACK/NACK feedback information is transmitted over the sidelink feedback channel separately from inter-UE coordination signaling that is the DMRS sidelink reference signal). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s ACK/NACK feedback information that is transmitted over the sidelink feedback channel separately from the inter-UE coordination signaling that is the DMRS sidelink reference signal. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 8, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1, as outlined above.
Further, Ryu ‘825 teaches wherein performing the inter-UE coordination comprises:
monitoring for a sidelink control information message indicating that the inter-UE coordination is to be performed via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the reception UE monitors and receives sidelink control information from the transmission UE, indicating inter-UE coordination is to be performed over the sidelink feedback channel); and 
performing the inter-UE coordination via the sidelink feedback channel based at least in part on a result of the monitoring (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the reception UE performs inter-UE coordination with the transmission UE, based on the monitored and received indication that inter-UE coordination is to be performed over the sidelink feedback channel). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel, including sidelink feedback control information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 9, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1, as outlined above.
Further, Ryu ‘825 teaches wherein performing the inter-UE coordination comprises: 
transmitting a sidelink control information message indicating that the first UE is to perform the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the transmission UE transmits sidelink control information, indicating inter-UE coordination is to be performed between the transmission UE and the reception UE, over the sidelink feedback channel); and 
performing the inter-UE coordination via the sidelink feedback channel based at least in part on the sidelink control information message (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the reception UE performs inter-UE coordination with the transmission UE, based on the transmitted sidelink control information indicating that inter-UE coordination is to be performed between the transmission UE and the reception UE, over the sidelink feedback channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel, including sidelink feedback control information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 10 and 20, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein performing the inter-UE coordination via the sidelink feedback channel comprises: transmitting, receiving, or both, the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal; thus, inter-UE coordination that is performed over the sidelink feedback channel PSFCH includes transmitting by the transmission UE and receiving by the reception UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 12 and 29, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 11 and 28, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit an indication that the inter-UE coordination will be performed via the sidelink feedback channel using the second resource configuration (FIGS. 4 and 6, para 48-49, 92-93, 103, 111, and 126; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal, using a PSFCH resource configuration the UEs receive from a base station through system information; thus, indication is transmitted, indicating that inter-UE coordination will be performed via the sidelink feedback channel PSFCH, using a PSFCH resource configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claims 13 and 30, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 11 and 28, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit a signal configuring the second resource configuration (FIG. 6, para 103, 111, and 126; UEs receive PSFCH resource configuration from the base station through system information; thus, the base station sends system information configuring the PSFCH resource configuration). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s PSFCH resource configuration UEs receive from the base station. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 15, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 11, as outlined above.
Further, Ryu ‘825 teaches further comprising:
receiving the feedback message via the sidelink feedback channel separately from the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal; thus, ACK/NACK feedback information is received over the sidelink feedback channel separately from inter-UE coordination signaling that is the DMRS sidelink reference signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s ACK/NACK feedback information that is transmitted over the sidelink feedback channel separately from the inter-UE coordination signaling that is the DMRS sidelink reference signal. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 18, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 11, as outlined above.
Further, Ryu ‘825 teaches wherein performing the inter-UE coordination comprises:
transmitting a sidelink control information message indicating that the inter-UE coordination is to be performed via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the transmission UE transmits sidelink control information, indicating inter-UE coordination is to be performed between the transmission UE and the reception UE, over the sidelink feedback channel); and 
performing the inter-UE coordination via the sidelink feedback channel based at least in part on a result of the sidelink control information message (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the transmission UE performs inter-UE coordination with the reception UE, based on the transmitted sidelink control information indicating that inter-UE coordination is to be performed between the transmission UE and the reception UE, over the sidelink feedback channel). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel, including sidelink feedback control information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 19, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 11, as outlined above.
Further, Ryu ‘825 teaches wherein performing the inter-UE coordination comprises:
receiving a sidelink control information message indicating that the second UE is to perform the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the reception UE receives sidelink control information from the transmission UE, indicating inter-UE coordination is to be performed over the sidelink feedback channel); and
performing the inter-UE coordination via the sidelink feedback channel based at least in part on the sidelink control information message (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH; the inter-UE coordination signaling includes sidelink feedback control information (SFCI) and a DMRS sidelink reference signal; thus, the transmission UE performs inter-UE coordination with the reception UE, based on the received indication that inter-UE coordination is to be performed over the sidelink feedback channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel, including sidelink feedback control information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Regarding claim 31, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 21, as outlined above.
Further, Ryu ‘825 teaches wherein instructions to perform the inter-UE coordination are executable by the processor to cause the apparatus to: 
communicate sidelink control signaling via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted by a transmission UE to a reception UE over the sidelink feedback channel, including sidelink feedback control information. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
8.	Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘255, in view of Ryu ‘825, and further in view of 3GPP ‘405 (CMCC, "Discussion on HARQ feedback", R1-1900405, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, January 21-25, 2019, “3GPP ‘405”).
Regarding claims 4, 14, and 24, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1, 11, and 21, respectively, as outlined above.
However, Cheng ‘255 in combination with Ryu ‘825 does not specifically disclose wherein the instructions are further executable by the processor to cause the apparatus to: multiplex the feedback message with inter-UE coordination signaling via the sidelink feedback channel.
3GPP ‘405 teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
multiplex the feedback message with inter-UE coordination signaling via the sidelink feedback channel (Section 2, lines 1-17; SFCI includes HARQ feedback and CSI, where the physical channel for SFCI is PSFCH; HARQ feedback and CSI are multiplexed; thus, HARQ feedback is multiplexed with inter-UE coordination signaling that is CSI via PSFCH). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to include 3GPP ‘405’s HARQ feedback and CSI that are multiplexed. The motivation for doing so would have been to consider resource allocation of PSFCH in V2X mode 2 and SFCI feedback for V2X mode 1 (3GPP ‘405, Introduction, lines 12-13).
9.	Claims 6-7, 16-17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘255, in view of Ryu ‘825, and further in view of Vejlgaard ‘522 (US 2022/0030522, “Vejlgaard ‘522”).
Regarding claims 6, 16, and 26, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1, 11, and 21, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein instructions to perform the inter-UE coordination are executable by the processor to cause the apparatus to: 
transmit the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted over the sidelink feedback channel. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Although Cheng ‘255 in combination with Ryu ‘825 discloses transmit the inter-UE coordination via the sidelink feedback channel, Cheng ‘255 in combination with Ryu ‘825 does not specifically disclose transmit, based at least in part on a contention-free channel access procedure, the inter-UE coordination.
Vejlgaard ‘522 teaches transmit, based at least in part on a contention-free channel access procedure, the inter-UE coordination (para 149; transmissions on sidelink resources are contention-free).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to include Vejlgaard ‘522’s transmissions on sidelink resources that are contention-free. The motivation for doing so would have been to improve prior art in the field of cross link interference measurements (Vejlgaard ‘522, para 1 and 73).
Regarding claims 7, 17, and 27, Cheng ‘255 in combination with Ryu ‘825 discloses all the limitations with respect to claims 1, 11, and 21, respectively, as outlined above.
Further, Ryu ‘825 teaches wherein instructions to perform the inter-UE coordination are executable by the processor to cause the apparatus to: 
perform the inter-UE coordination via the sidelink feedback channel (para 48-49 and 92-93; inter-UE coordination signaling is transmitted by a transmission UE to a reception UE, over a sidelink feedback channel PSFCH, including ACK/NACK feedback information and a DMRS sidelink reference signal; thus, inter-UE coordination is performed via the sidelink feedback channel PSFCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to further include Ryu ‘825’s inter-UE coordination signaling that is transmitted over the sidelink feedback channel. The motivation for doing so would have been to address signal processing to effectively transmit and receive a sidelink feedback channel by a UE (Ryu ‘825, para 7).
Although Cheng ‘255 in combination with Ryu ‘825 discloses perform the inter-UE coordination via the sidelink feedback channel, Cheng ‘255 in combination with Ryu ‘825 does not specifically disclose perform a channel access procedure on the sidelink channel; and perform the inter-UE coordination based at least in part on a result of the channel access procedure.
Vejlgaard ‘522 teaches perform a channel access procedure on the sidelink channel (para 149; transmissions on sidelink resources are based on contention-based protocols); and 
perform the inter-UE coordination based at least in part on a result of the channel access procedure (para 149; transmissions on sidelink resources are based on contention-based protocols; thus, sidelink communications between UEs are based on contention-based protocols).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Cheng ‘255 and Ryu ‘825, to include Vejlgaard ‘522’s transmissions on sidelink resources are based on contention-based protocols. The motivation for doing so would have been to improve prior art in the field of cross link interference measurements (Vejlgaard ‘522, para 1 and 73).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474